DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
	
Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to RCE filed on 05/04/2021.
Claims 121, 130, and 137 have been amended.
Claims 121-123, 125-131, 133-137, and 139-140 are currently pending and considered below.

Response to Amendment

Applicant’s arguments and amendments, see Remarks/Amendments, filed 04/05/2021, with respect to the rejection of claims 121-123, 125-131, 133-137, and 139-140 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 121-123, 125-131, 133-137, and 139-140 under 35 USC §103 has been withdrawn.  The amended independent claims includes additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.
Applicant’s arguments and amendments, see Remarks/Amendments, filed 04/05/2021, with respect to the double patenting rejection of claims 121-123, 125-131, 133-137 have been fully considered and are persuasive.  The double patenting rejection has been withdrawn.
Applicant’s arguments and amendments, see Remarks/Amendments, filed 04/05/2021, with respect to the objection to claim 137 has been fully considered and is persuasive.  The claim objection has been withdrawn.  

Allowable Subject Matter

Claims 121-123, 125-131, 133-137, and 139-140 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Wurster (US 2014/0254466), Kostka (US 2015/0081474), Goel (US 7,413,121), Sharma (US 10,262,331), Daigle (US 2011/0178863), and Dumouchel (US 2017/0186068) disclosing:
Wurster (2014/0254466) disclosing interleaving advertising packets for improved detectability and security.
Kostka (2015/0081474) disclosing wireless beacon systems and methods.
Goel (7,413,121) disclosing a system of multi-use wireless display tags and infrastructure.
Sharma (10,262,331) disclosing a cross channel in-store shopper behavior analysis.
Daigle (2011/0178863) disclosing location based consumer interface for a retail environment.
Dumouchel (2017/0186068) disclosing an in-store portable location aware shopping system.
The prior art of record, however, does not teach at least these elements of the independent claims:
provide the data packet with the unique identifier and the respective RF signal strength in the signal to the remote server in response to both receiving the data packet comprising the 
after reprogramming the respective known location of the first wireless data collection device, update identification of the specific location within the selected retail location of the POP display coupled to the wireless beacon based on: (i) the reprogrammed respective known location of the first wireless data collection device, (ii) the respective RF signal strength to other wireless data collection devices, and (iii) the respective known location of the other wireless data collection devices
after updating identification of the specific location within the selected retail location of the POP display coupled to the wireless beacon, provide a second selected campaign to the first wireless beacon in order to configure the dynamic consumer product display to be associated with the second selected campaign
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682